18 N.Y.3d 827 (2011)
962 N.E.2d 252
938 N.Y.S.2d 831
2011 NY Slip Op 92164
JAMES KNAPP et al., Respondents-Appellants,
v.
JAMES R. HUGHES et al., Appellants-Respondents.
Motion No: 2011-1030
Court of Appeals of New York.
Submitted September 6, 2011.
Decided December 13, 2011.
Motion by defendants for leave to appeal granted. Motion by plaintiffs for leave to appeal dismissed upon the ground that it *828 does not lie, plaintiffs previously having moved for leave to appeal to the Court of Appeals from the January 2006 Appellate Division order from which leave to appeal is currently sought (7 NY3d 921 [2006]). Moreover, no motion by plaintiffs for leave to appeal would lie to the Court of Appeals from the July 2011 Supreme Court judgment to bring up for review the January 2006 Appellate Division order as plaintiffs have appealed that judgment to the Appellate Division and simultaneous appeals do not lie to both the Appellate Division and the Court of Appeals (see Parker v Rogerson, 35 NY2d 751, 753 [1974]).